ACCEPTED
                                                                                          01-15-00435-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     7/30/2015 4:19:01 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK



                                     01-15-155-CV
                                                                   FILED IN
                                                            1st COURT OF APPEALS
                                                                HOUSTON, TEXAS
                     IN THE FIRST COURT OF APPEALS FOR TEXAS7/30/2015 4:19:01 PM
                                                            CHRISTOPHER A. PRINE
                                                                    Clerk

           IRVING DROBNY, AS REPRESENTATIVE OF NAIU AND NAIC,
                                      Appellants,

                                          v.

                                       ANICO,
                                            Appellee.


                                 ON APPEAL FROM
                               405TH DISTRICT COURT
                             GALVESTON COUNTY, TEXAS
                                CAUSE NO. 12-CV-1131


                 UN-OPPOSED MOTION TO EXTEND TIME TO
                        FILE APPELLANT’S BRIEF

TO THE JUSTICES OF THE FIRST COURT OF APPEALS:

      Appellants ask this court to grant this motion for extension of time to file the

Appellant’s Brief for three weeks.

   1. The Appellant’s Brief was due July 30, 2015

   2. Appellant’s counsel has been responding to a Petition for Rehearing Enc Banc, in

      cause number 14-40114, McCaig v. Wells Fargo, in the Fifth Circuit, including

      response, and sur-reply.
   3. In part because of the press of that business, as well as a jury trial that was held

      July 6 – 8, Counsel did not realize that she had not obtained a copy of the record

      from the Clerk. It is normal in this practice to work from original (highlighted and

      marked up) copies of documents, and add pagination to the record as one of the

      last steps. The record was checked out today, July 30, 2015.

   4. In conferencing with opposing counsel, she is going on vacation and would prefer

      that the brief not be filed during her absence, so she will have a full period to

      respond. She graciously does not oppose this request.

                                                  PRAYER

      For all these reasons, appellant asks this Court to grant an extension of time to file

the Appellant’s Brief to August 20, 2015.

                                            Respectfully submitted,



                                            _/s/ Savannah Robinson ________________
                                            Savannah Robinson
                                            Texas Bar No. 17108150
                                            1822 Main
                                            Danbury, TX 7534
                                            Telephone: 979-922-8825
                                            Savannahrobinson@aol.com
                                            Attorneys for Appellant

                        CERTIFICATE OF CONFERENCE

       I emailed and forwarded correspondence by fax to Roni Mihaly, the attorney for
appellee, who does not oppose this extension.




                                              2
                                          _/s/ Savannah Robinson ________________
                                          Savannah Robinson


                             CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this Opposed Motion to Extend Time to
File Appellant’s Brief was served on all counsel of record by first class mail on July 30,
2015.

                                   _/s/ Savannah Robinson_________________
                                   Savannah Robinson




                                             3